DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is the responsive to the communication filed on 12/28/2021.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 12/28/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of the security of storing digital data in a memory or its delivery as a message over the Internet from a sender to a receiver using one or more hops is disclosed. The message is split at the sender into multiple overlapping or non-overlapping slices according to a slicing scheme, and the slices are encapsulated in packets each destined to a different relay server as an intermediate node according to a delivery scheme. The relay servers relay the received slices to another other relay server or to the receiver. Upon receiving all the packets containing all the slices, the receiver combines the slices reversing the slicing scheme, whereby reconstructing the message sent.  
 
	Independent claim 1, recite the uniquely distinct features of powering the scrambler only by a Direct Current (DC) power signal carried over the first bus over the same wires carrying digital data, wherein the first and second connectors, the first and second interfaces, and the scrambler are housed in a single - 2 -Appln. No. 16/807,757 Reply to Office action of October 4, 2021 enclosure that is separate from, and external to, each of the first and second enclosures, and wherein the method is further for use with a power/data splitter arrangement having first, second and third ports, wherein only digital data signal is passed between the first and second ports, and only power signal is passed between the first and third ports, and wherein the first port is coupled to the bus connector.


The closest prior art, (Klughart US 2014/0310441 ), discloses An active SATA disk drive storage array backplane comprising: (a) printed circuit board (PCB) backplane; (b) plurality of pass-thru disk drive controllers (PTDDCs); (c) plurality of electrical interface connectors (EICs); wherein said plurality of PTDDCs is mounted on said PCB backplane; said plurality of EICs is mounted on said PCB backplane and configured to electrically couple to a corresponding plurality of host bus adapter (HBA) and power supply input (PSI) connectors associated with a corresponding plurality of SATA disk drives; said PTDDCs each comprise a pass-thru input (PTI) port, pass-thru output (PTO) port, and disk drive interface (DDI) port; said PTI ports, said PTO ports, and said DDI ports are configured as serial advanced technology attachment (SATA) interfaces; said PTDDCs are configured to electrically couple corresponding said DDI ports to said corresponding plurality of host bus adapter (HBA) connectors; said PTDDCs are configured to connect a plurality of PTDDCs to form a serial daisy-chain by only interconnecting the PTO port of one PTDDC to the PTI port of another PTDDC in said daisy-chain; said PTDDC is configured to present a continuous logical block address space via said PTI port comprising disk drives electrically connected to PTDDCs in said daisy-chain; said PTDDC is configured to receive disk drive data access command (DDDAC) input via said PTI port; said PTDDC is configured to translate said DDDAC and electrically transmit said translation to a SATA disk drive (SDD) in a form suitable for use by said SDD; said PTDDC determines if said DDDAC falls within the logical block address (LBA) range of said SDD, and if so, passes said DDDAC to said SDD after modifying said DDDAC to account for said LBA range mapped by said SDD; said PTDDC determines if said DDDAC falls within said LBA range of said SDD, and if not, said DDDAC is passed via said PTO port to the PTI port of any daisy-chained PTDDC attached to said PTDDC PTO port; and said PTDDC logically connects storage from said SDD with said PTI port to pass-thru data transfers requested by said DDDAC to or from said SDD and said PTI port.
The closest prior art, disclsoes ( Kurokawa US 5864706a group of processor elements, each processor element having a multiport memory that can simultaneously activate at least two read ports and one write port, and an arithmetic and logic unit located on a bit line of said multiport memory for cooperating with the multiport memory to process a series of serial data for each data, said group of processor elements including the processor elements having a number of data that is equal to or larger than a number of data of an input signal which is composed of a plurality of data for one cycles,  ) 
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claim 1. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496